Dismissed and Opinion Filed January 7, 2015.




                                         S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      No. 05-14-00559-CV

                                 ANGELA EVANS, Appellant
                                          V.
                                 DAVID ARTHUR, Appellee

                       On Appeal from the County Court at Law No. 6
                                   Collin County, Texas
                           Trial Court Cause No. 006-00536-2014

                             MEMORANDUM OPINION
              Before Chief Justice Wright, Justice Lang-Miers, and Justice Stoddart
                                Opinion by Chief Justice Wright


       By letter dated December 10, 2014, we notified appellant the time for filing her brief had

expired. We cautioned appellant that the appeal could be dismissed if she failed to file her brief

and an extension motion within ten days from the date of our letter. As of today, the Court has

not received a brief, an extension motion, or other communication from the appellant.

Accordingly, we dismiss the appeal. See TEX. R. APP. P. 42.3(b), (c).




140559F.P05
                                                   /Carolyn Wright/
                                                   CAROLYN WRIGHT
                                                   CHIEF JUSTICE
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

ANGELA EVANS, Appellant                            On Appeal from the County Court at Law
                                                   No. 6, Collin County, Texas
No. 05-14-00559-CV        V.                       Trial Court Cause No. 006-00536-2014.
                                                   Opinion delivered by Chief Justice Wright.
DAVID ARTHUR, Appellee                             Justices Lang-Miers and Stoddart
                                                   participating.

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

       It is ORDERED that appellee DAVID ARTHUR recover his costs of this appeal from
appellant ANGELA EVANS.


Judgment entered January 7, 2015.




                                             –2–